DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 as originally filed on 06/25/2020 are pending, and have been examined on the merits.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
5.	Claim 16 recites the limitation “first and second heating pads, each of the first and second heating pads having corresponding plural through holes, and first and second metallic lines formed between the plural through holes, respectively” (emphasis added) in lines 2-4.  This recitation renders the claim indefinite, as the words “each” and “respectively” create confusion as to the overall structure required by the claim.  For example, the recitation of “each” could result in an interpretation wherein each heating pad is required to have two metallic lines (i.e., a first and second metallic line).  However, the term “respectively” could be construed as meaning that the first heating pad has one metallic line (the first metallic line), and the second pad has one metallic line (the second metallic line).  Because of these conflicting interpretations, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.  For purposes of examination, this limitation is being interpreted to mean that the first heating pad has one metallic line (the first metallic line), and the second pad has one metallic line (the second metallic line).  
6.	Claim 16 recites the limitation “the first polymer pad” in line 7.  There is insufficient antecedent basis for this recitation in the claim.
7.	Claim 16 recites the limitation “the second polymer pad” in line 7.  There is insufficient antecedent basis for this recitation in the claim.
8.	Claims 17-20 are rejected as ultimately depending from a claim (claim 16) rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

INDEPENDENT CLAIM 1 (& DEPENDENT CLAIMS 2-15)
11.	Claims 1-3, 5, 9, 10, & 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0333094 to Rogers et al. (“Rogers”) in view of U.S. Patent Application Publication No. 2005/0082280 to Ferguson ("Ferguson"), and further in view of U.S. Patent Application Publication No. 2015/0165231 to Scheja et al. (“Scheja”), a publication to Kim et al., “Epidermal Electronics,” Science, VOL. 333, (www.sciencemag.org), 12 August 2011, pgs. 838-843, including “Supporting Online Material for Epidermal Electronics,” Published 12 August 2011, pgs. 1-37 (“Kim”), and U.S. Patent Application Publication No. 2007/0135880 to Eggers et al. (“Eggers”).
12.	Regarding claim 1, Rogers teaches a thermal patch, comprising: 
first and second heating pads [¶[0038] - rigid device islands include one or more sensors, actuators, or both, including, e.g., a heat source, and any arrays and combinations thereof; see also ¶’s [0068], [0090], [0166], & [0171]]; and 
a stretchable metallic electrical conductor interconnecting the first and second heating pads [stretchable electrical interconnects - ¶’s [0036], [0053], [0167], [0180], & [0181]], [and]
wherein the first… pad is separated from the second… pad [as broadly as claimed, first and second rigid device islands (comprising heat sources) arranged in an array are separate from one another - ¶’s [0038], [0180], [0184], [0281], Abstract; FIG. 14A]. 
A.	PAD STRUCTURE 
While Rogers teaches compatibility with a large range of sensors and actuators, including a heat source (thermal actuator) [see, e.g., ¶’s [0013], [0014], [0038], [0068], [0090], [0166], [0170], & [0171]], Rogers does not teach the particulars of the structure of heating pad, namely:
wherein the first heating pad includes a first non-porous polymer pad…, and a first metallic line formed… on the first polymer pad, for heating,
wherein the second heating pad includes a second non-porous polymer pad…, and a second metallic line formed… on the second polymer pad, for heating, and
wherein a first end of the stretchable metallic electrical conductor is connected to the first metallic line, and a second end of the stretchable metallic electrical conductor is connected to the second metallic line.
Ferguson, in a similar field of endeavor, teaches a flexible heating circuit for use in wearable electronics and medical sensors [Ferguson, ¶[0071]], comprising a heating pad including a first non-porous polymer pad…, and a first metallic line formed… on the first polymer pad, for heating [¶’s [0002]-[0006] and FIGS. 1A-1D of Ferguson describe and show a known, “prior art” flexible heater, wherein a metallic line (heater element (6)) is formed on a non-porous polymer pad (a non-porous electrical insulation material in a sheet form, an example of which includes polyimide -see ¶[0004])].  Termination pads (8) are additionally provided [¶’s [0002], [0003]; FIGS. 1B, 1C].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rogers such that the array of heat sources of Rogers [Rogers, ¶’s [0068], [0090], [0166], & [0171]] utilizes numerous [at least first and second] flexible heating circuits of Ferguson in the array since such modification amounts merely to the substitution of one known heating element for another to yield predictable results [heating] to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Further, the flexible nature of the flexible heating circuit of Ferguson would be advantageous in that it would better conform to the skin of a user and ensure good contact when the array of Rogers is used to conform to a skin layer [Rogers, e.g., ¶[0116]].
As modified, a first end of the stretchable metallic electrical conductor of Rogers would be connected to the first metallic line [heater element (6)] of a first flexible heating circuit of Ferguson in the array [e.g., at termination pad (8) of Ferguson], and a second end of the stretchable metallic electrical conductor of Rogers would be connected to the second metallic [line] [heater element (6)] of a second flexible heating circuit of Ferguson in the array [e.g., at termination pad (8) of Ferguson].
	B.	THROUGH-HOLES
The non-porous, polymer heating pads of Ferguson do not teach plural through holes made at a given distance from each other.  
As such, the combination of Rogers and Ferguson does not teach the following emphasized claim limitations:
wherein the first heating pad includes a first non-porous polymer pad having plural first through holes made at a given distance from each other, and a first metallic line formed between the plural first through holes, on the first polymer pad, for heating,
wherein the second heating pad includes a second non-porous polymer pad having plural second through holes made at the given distance from each other, and a second metallic line formed between the plural second through holes, on the second polymer pad, for heating. 
However, it was well known in the art, before the effective filing date of the claimed invention, to provide holes through non-conductive substrates in order to increase flexibility.
As one example, Scheja, in a similar field of endeavor, teaches a therapeutic apparatus with heating and/or cooling functions [¶[0001], including a flexible circuit formed on a non-conductive substrate (201), which may be perforated by holes or other cavities to increase flexibility [¶[0064]].  Further, as broadly as currently claimed, the holes would be made at “a given distance” from each other (any distance would comprise a “given distance”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Rogers and Ferguson such that the first and second heating pads in the array each include plural through holes made at a given distance from each other, with heater element (6) provided along a path there-between, so as to provide for increased flexibility, as explicitly taught by Scheja [¶0064]].   
C.	FIGURE “8” CONFIGURATION OF CONDUCTOR 
While Rogers teaches that the stretchable metallic electrical conductor [stretchable electrical interconnect] may comprise stretchable interconnects having wavy, meandering, or serpentine shapes configured to undergo lateral elongation [Rogers, e.g., ¶’s [0036], [0053], [0054], [0073], [0089], [0167], [0180], [0181], & [0281]; FIG. 3(c)], the combination of Rogers, Ferguson, and Scheja does not explicitly teach:
wherein the stretchable metallic electrical conductor is configured to have a figure “8” configuration to undergo lateral elongation between the first and second heating pads.
However, Kim, in a similar field of endeavor (epidermal electronics), teaches a collection of multifunctional sensors joined together by interconnects [e.g., pg. 838, under section entitled “Materials, mechanics, and design strategies”].  Particularly, Kim teaches a configuration wherein various sensors in an island configuration are joined by interconnects in a “figure-8” configuration [see “island-plus-serpentine” sample – FIG. S1(G) at pgs. 16-17 of the “Supporting Online Material for Epidermal Electronics” (reproduced below)].  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Even though Kim describes the interconnects as “serpentine” [see pg. 17, item (G)], it is the Examiner’s position that the depicted serpentine configuration (of the interconnects) constitutes a “figure 8” configuration [as broadly as currently claimed], particularly when viewed side-by-side with Applicant’s own “figure 8” configuration:  
Excerpt of FIG. 1 of Instant Application

Excerpt of FIG. S1(G) of Kim -

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale





It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Rogers, Ferguson, and Scheja such that the stretchable metallic electrical conductor that undergoes lateral elongation between the first and second heating pads be configured to have a figure “8” configuration, as taught by Kim, since such modification amounts merely to the substitution of one known interconnect design for another yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
	D.	CONDUCTOR & LINE WIDTHS 
	Rogers further teaches that the width of the stretchable metallic electrical conductor ([stretchable electrical interconnects) may be in the range of 10µm to 1mm [see ¶’s [0053]-[0054], and [0079]]. 
	Ferguson is silent, however, with regard to the width of the metallic lines.
	As such, the combination of Rogers, Ferguson, Scheja, & Kim, as set forth above, does not teach:
wherein a width of each of the first and second metallic lines is a fraction of a width of the stretchable metallic electrical conductor so that an amount of power dissipated to the first and second heating pads is maximized.
Eggers, in a similar field of endeavor, teaches that it was known to utilize electrically energizable resistive heater segments comprising copper material having a line width of about 0.002 inch to about 0.003 inch (or 0.05mm to 0.076mm via conversion) [see, e.g., ¶[0149], and claim 67].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Rogers, Ferguson, Scheja, & Kim to utilize any art-recognized line width, such as, e.g., 0.05mm as taught by Eggers, since such modification amounts merely to the substitution of one known metallic resistive heating line for another, yielding only predictable results [resistive heating] to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
As modified, the width of each of the first and second metallic lines (0.05 mm) would be a fraction of a width of the stretchable metallic electrical conductor (1mm).  Accordingly, an amount of power dissipated to the first and second heating pads is maximized [note: since the device of Rogers, Ferguson, Scheja, Kim, & Eggers comprises the same structure as the claimed device, it would perform in the same manner as the claimed device]. 
13.	Regarding claims 2 & 3, the combination of Rogers, Ferguson, Scheja, Kim, and Eggers teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Rogers further teaches wherein the first and second heating pads and the stretchable metallic electrical conductor are positioned between a plurality of contact pads (claim 2), as well as wherein each of the first and second heating pads is connected to a corresponding contact pad of the plurality of contact pads by an additional corresponding stretchable metallic electrical conductor (claim 3).  Particularly, Rogers teaches an array of heat sources [¶’s [0068], [0090], [0166], & [0171]] connected via stretchable electrical interconnects [¶’s [0036], [0053], [0167], [0180], & [0181]].  As shown in FIG. 14A of Rogers, for example, an array of devices (54) connected via stretchable interconnects (53) [¶[0281]] comprises two rows of 3 devices.  The middle (or second) devices in each of the first and second rows may comprise the first and second heating pads, respectively.  They are each positioned between the respective outside (or first and third) devices in each row [FIG. 14A].  Stretchable interconnects (53) are used to connect each device in the array.  Rogers further teaches that the array of devices (heat sources) can contact the skin [see, e.g., ¶[0116], [0281]].  Therefore, as broadly as claimed (and because the claim recites no additional structure/properties defining a “contact” pad), each of the heat sources in the array of Rogers can be considered a “contact” pad.  
14.	Regarding claim 5, the combination of Rogers, Ferguson, Scheja, Kim, and Eggers teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Rogers further teaches a flexible microcontroller [¶’s [0168], [0183]].  
15.	Regarding claim 9, the combination of Rogers, Ferguson, Scheja, Kim, and Eggers teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Rogers further teaches wherein, except for the first and second ends of the stretchable metallic electrical conductor, the stretchable metallic electrical conductor is neither attached to the first and second polymer pads, nor to a substrate [see, e.g., electrical interconnects (53) in FIG. 14A; see also ¶’s [0036], [0053], [0167], [0180], & [0181]; note also ¶[0160] which teaches that the interconnects may be optionally tethered to the substrate surface, including indirectly such as at the ends connected to the device islands (which are bonded to the substrate)].
16.	Regarding claim 10, the combination of Rogers, Ferguson, Scheja, Kim, and Eggers teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Rogers further teaches an array of heating pads that includes the first and second heating pads, and additional stretchable metallic electrical conductors interconnecting corresponding adjacent pairs of heating pads in the array.  Particularly, Rogers teaches an array of heat sources [¶’s [0068], [0090], [0166], & [0171]] connected via stretchable electrical interconnects [¶’s [0036], [0053], [0167], [0180], & [0181], [0281]; and FIG. 14A].  
17.	Regarding claim 13, the combination of Rogers, Ferguson, Scheja, Kim, and Eggers teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Rogers, Ferguson, Scheja, Kim, and Eggers does not explicitly teach:
wherein the stretchable metallic electrical conductor has an overall lateral length equal to ten times the width of the stretchable metallic electrical conductor.	However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Rogers, Ferguson, Scheja, Kim, and Eggers such that the stretchable metallic electrical conductor has an overall lateral length equal to ten times the width of the stretchable metallic electrical conductor, since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In the instant case, there is no evidence of record to support that contention that the claimed relative dimensions of the stretchable metallic electrical conductor would perform any differently than the stretchable electrical interconnect of Rogers (which has been modified above to have the same “figure 8” configuration). 
18.	Regarding claim 14, the combination of Rogers, Ferguson, Scheja, Kim, and Eggers teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
Rogers further teaches wherein the array of heating pads is positioned between a plurality of contact pads and at least some heating pads of the array of heating pads are connected to at least one contact pad of the plurality of contact pads by corresponding stretchable metallic electrical conductors configured to undergo lateral elongation between the heating pad and the contact pad.  Particularly, Rogers teaches an array of heat sources [¶’s [0068], [0090], [0166], & [0171]] connected via stretchable electrical interconnects [¶’s [0036], [0053], [0167], [0180], & [0181]].  As shown in FIG. 14A of Rogers, for example, the array of devices (54) connected via stretchable interconnects (53) [¶[0281]] comprises two rows of 3 devices.  The middle (or second) devices in each of the first and second rows may comprise the first and second heating pads, respectively.  They are each positioned between the respective outside (or first and third) devices in each row [FIG. 14A].  Stretchable interconnects (53) are used to connect each device in the array.  Rogers further teaches that the array of devices (heat sources) can contact the skin [see, e.g., ¶[0116], [0281]].  Therefore, as broadly as claimed (and because the claim recites no additional structure/properties defining a “contact” pad), each of the heat sources in the array of Rogers can be considered a “contact” pad.  Rogers further teaches that the stretchable electrical interconnects can undergo lateral elongation [e.g., ¶’s [0036], [0053], [0167], [0180], & [0181]; FIG. 14A].
19.	Regarding claim 15, the combination of Rogers, Ferguson, Scheja, Kim, and Eggers teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action.  
Rogers further teaches wherein each of the corresponding stretchable metallic electrical conductors has a lateral spring configuration [as broadly as claimed, the stretchable electrical interconnects can flex in a lateral direction – e.g., ¶’s [0036], [0053], [0167], [0180], & [0181]; FIG. 14A].

20.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rogers, Ferguson, Scheja, Kim, and Eggers, as applied to claim 3 above, and further in view of U.S. Patent Application Publication No. 2004/0044384 to Leber et al. ("Leber").
21.	Regarding claim 4, the combination of Rogers, Ferguson, Scheja, Kim, and Eggers teaches all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.  
While Rogers further teaches that additional components may be implemented including, for example, a power source, or a wireless power source [Rogers, ¶[0024]], Rogers does not explicitly teach: 
a battery electrically coupled to at least one of the plurality of contact pads.	
	Leber, in a similar field of endeavor, teaches an energy therapy device that utilizes an array of energy-emitting elements, and includes a battery electrically coupled to at least one of the energy-emitting elements [Leber, ¶’s [0063] & [0068]].
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Rogers, Ferguson, Scheja, Kim, and Eggers such that a battery is electrically coupled to at least one of the plurality of contact pads, as taught by Leber, since such modification amounts merely to the substitution of one known element [power supply] for another to yield predictable results [providing power to the devices of the array] to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  

22.	Claims 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rogers, Ferguson, Scheja, Kim, and Eggers, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0207219 to Dunbar et al. (“Dunbar”).  
23.	Regarding claims 6 & 7, the combination of Rogers, Ferguson, Scheja, Kim, and Eggers teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
While Rogers teaches that additional components may be implemented including, for example, a wireless transmitter, as well as transmitters and receivers [Rogers, ¶’s [0024], [0168]], Rogers does not explicitly teach:
a wireless transceiver configured to communicate with a mobile computing device (claim 6), nor 
wherein the wireless transceiver is a Bluetooth transceiver (claim 7).
Dunbar, in a similar field of endeavor, teaches apparatuses, devices and associated methods for applying heat to various parts of the human body using a series of modular pods [Dunbar, ¶[0029]].  Each stimulus pod can include a wireless communication link through which the stimulus pod receives instructions and/or sends data to and from a control station [Dunbar, ¶[0033]].  Dunbar teaches that the stimulus pods can communicate with a control station through any accepted wireless or wired protocol, including radio frequency (RF), infrared light, laser light, visible light, acoustic energy, BLUETOOTH, WIFI, or other communication systems.  [Dunbar, ¶[0042]], and further teaches that the control station can be a desktop or laptop computer, a smartphone, for example an i-Phone, or other device [Dunbar, ¶[0042]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Rogers, Ferguson, Scheja, Kim, and Eggers to include a wireless transceiver configured to communicate with a mobile computing device, and wherein the wireless transceiver is a Bluetooth transceiver, as taught by Dunbar, so as to provide a more user-friendly, and versatile energy therapy device by providing options, control, adjustability, and/or data right at a user’s fingertips.

24.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rogers, Ferguson, Scheja, Kim, and Eggers, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0116526 to Arora et al. (“Arora”).  
25.	Regarding claim 8, the combination of Rogers, Ferguson, Scheja, Kim, and Eggers teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Rogers, Ferguson, Scheja, Kim, and Eggers, however, does not teach:
wherein the stretchable metallic electrical conductor has a maximum uniaxial stretchability of 800%.
Arora, in a similar field of endeavor, relates to extremely stretchable electrical interconnects for connecting discrete electronic devices arranged in a “device island” arrangement [Arora, e.g., ¶’s [0004], [0005], [0021]].  Particularly, Arora teaches a stretchable electrical interconnect (104), including an electrical interconnect (104) for connecting two electrical contacts 102A-B (e.g. device islands 102A-B) [¶[0032], and that interconnect (104) may be metal [¶’s [0030], [0036]].  Arora further teaches that separation between isolated electronic components 102A-B increases by a percent as a result of the stretching, such as 10%, 100%, 1000%, 10000%, 100000%, and the like [Arora, ¶[0036]].   In other words, Arora establishes that uniaxial stretchability is a result-effective variable, i.e., a variable which achieves a recognized result.  As such, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the combination of Rogers, Ferguson, Scheja, Kim, and Eggers such that the stretchable metallic electrical conductor has a maximum uniaxial stretchability of 800%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

26.	Claims 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rogers, Ferguson, Scheja, Kim, and Eggers, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2004/0175966 to Alger et al. (“Alger”).  
27.	Regarding claims 11 & 12, the combination of Rogers, Ferguson, Scheja, Kim, and Eggers teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
While the combination of Rogers, Ferguson, Scheja, Kim, and Eggers teaches that a width of each of the first and second metallic lines is a fraction of a width of the stretchable metallic electrical conductor so that an amount of power dissipated to the first and second heating pads is maximized, as established in the rejection of claim 1 above, the combination of Rogers, Ferguson, Scheja, Kim, and Eggers, however, does not teach:
wherein the width of the first and second metallic lines is half of the width of the stretchable metallic electrical conductor (claim 11), nor
wherein the width of the first and second metallic lines is one quarter of the width of the stretchable metallic electrical conductor (claim 12).	Alger, in a similar field of endeavor, teaches that it was well known that reduced width (W) of conductor traces results in a higher linear resistance and increased power loss and heat dissipation in conductor traces [e.g., ¶[0007]].  In other words, Alger establishes that conductor trace width is a result-effective variable, i.e., a variable which achieves a recognized result.  As such, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the combination of Rogers, Ferguson, Scheja, Kim, and Eggers such that the width of the first and second metallic lines is half of the width of the stretchable metallic electrical conductor, or that the width of the first and second metallic lines is one quarter of the width of the stretchable metallic electrical conductor, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).




INDEPENDENT CLAIM 16 (& DEPENDENT CLAIMS 17-20)
28.	Claims 16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Ferguson, and further in view of Scheja and Eggers.
29.	Regarding claim 16, and as best understood (see rejections under § 112(b) above), Rogers teaches a thermal patch, comprising: 
first and second heating pads [¶[0038] - rigid device islands include one or more sensors, actuators, or both, including, e.g., a heat source, and any arrays and combinations thereof; see also ¶’s [0068], [0090], [0166], & [0171]],…; and 
a stretchable metallic electrical conductor interconnecting… the first heating pad [and] the second heating pad [stretchable electrical interconnects - ¶’s [0036], [0053], [0167], [0180], & [0181]], [and]
wherein the first… pad is separated from the second… pad [as broadly as claimed, first and second rigid device islands (comprising heat sources) arranged in an array are separate from one another - ¶’s [0038], [0180], [0184], [0281], Abstract; FIG. 14A]. 
A.	PAD STRUCTURE 
While Rogers teaches compatibility with a large range of sensors and actuators, including a heat source (thermal actuator) [see, e.g., ¶’s [0013], [0014], [0038], [0068], [0090], [0166], [0170], & [0171]], Rogers does not teach the particulars of the structure of heating pad, namely:
	that the first and second pads are polymer pads; [and]
	that the stretchable metallic electrical conductor interconnects [a] first metallic line of the first heating pad to [a] second metallic line of the second heating pad.
Ferguson, in a similar field of endeavor, teaches a flexible heating circuit for use in wearable electronics and medical sensors [Ferguson, ¶[0071]], comprising a heating pad including a first non-porous polymer pad…, and a metallic line formed… on the first polymer pad, for heating [¶’s [0002]-[0006] and FIGS. 1A-1D of Ferguson describe and show a known, “prior art” flexible heater, wherein a metallic line (heater element (6)) is formed on a non-porous polymer pad (a non-porous electrical insulation material in a sheet form, an example of which includes polyimide -see ¶[0004])].  Termination pads (8) are additionally provided [¶’s [0002], [0003]; FIGS. 1B, 1C].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rogers such that the array of heat sources of Rogers [Rogers, ¶’s [0068], [0090], [0166], & [0171]] utilizes numerous [at least first and second] flexible heating circuits of Ferguson in the array since such modification amounts merely to the substitution of one known heating element for another to yield predictable results [heating] to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Further, the flexible nature of the flexible heating circuit of Ferguson would be advantageous in that it would better conform to the skin of a user and ensure good contact when the array of Rogers is used to conform to a skin layer [Rogers, e.g., ¶[0116]].
As modified, a first end of the stretchable metallic electrical conductor of Rogers would be connected to the first metallic line [heater element (6)] of a first flexible heating circuit of Ferguson in the array [e.g., at termination pad (8) of Ferguson], and a second end of the stretchable metallic electrical conductor of Rogers would be connected to the second metallic [line] [heater element (6)] of a second flexible heating circuit of Ferguson in the array [e.g., at termination pad (8) of Ferguson].
	B.	THROUGH-HOLES 
The non-porous, polymer heating pads of Ferguson do not teach plural through holes made therethrough.  
As such, the combination of Rogers and Ferguson does not teach the following emphasized claim limitations:
each of the first and second heating pads having corresponding plural through holes, and [the] first and [the] second metallic lines formed between the plural through holes, respectively.
However, it was well known in the art, before the effective filing date of the claimed invention, to provide holes through non-conductive substrates in order to increase flexibility.
As one example, Scheja, in a similar field of endeavor, teaches a therapeutic apparatus with heating and/or cooling functions [¶[0001], including a flexible circuit formed on a non-conductive substrate (201), which may be perforated by holes or other cavities to increase flexibility [¶[0064]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Rogers and Ferguson such that each of the first and second heating pads having corresponding plural through holes, and [the] first and [the] second metallic lines formed between the plural through holes, respectively, so as to provide for increased flexibility, as explicitly taught by Scheja [¶0064]].   
C.	CONDUCTOR & LINE WIDTHS 
Rogers further teaches that the width of the stretchable metallic electrical conductor ([stretchable electrical interconnects) may be in the range of 10µm to 1mm [see ¶’s [0053]-[0054], and [0079]]. 
	Ferguson is silent, however, with regard to the width of the metallic lines.
As such, the combination of Rogers, Ferguson, & Scheja, as set forth above, does not teach:
wherein a width of each of the first and second metallic lines is a fraction of a width of the stretchable metallic electrical conductor so that an amount of power dissipated to the first and second heating pads is maximized.	Eggers, in a similar field of endeavor, teaches that it was known to utilize electrically energizable resistive heater segments comprising copper material having a line width of about 0.002 inch to about 0.003 inch (or 0.05mm to 0.076mm via conversion) [see, e.g., ¶[0149], and claim 67].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Rogers, Ferguson, & Scheja to utilize any art-recognized line width, such as, e.g., 0.05mm as taught by Eggers, since such modification amounts merely to the substitution of one known metallic resistive heating line for another, yielding only predictable results [resistive heating] to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
As modified, the width of each of the first and second metallic lines (0.05 mm) would be a fraction of a width of the stretchable metallic electrical conductor (1mm).  Accordingly, an amount of power dissipated to the first and second heating pads is maximized [note: since the device of Rogers, Ferguson, Scheja, & Eggers comprises the same structure as the claimed device, it would perform in the same manner as the claimed device]. 
30.	Regarding claim 20, the combination of Rogers, Ferguson, Scheja, & Eggers teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
The combination of Rogers, Ferguson, Scheja, & Eggers does not explicitly teach:
wherein the stretchable metallic electrical conductor has an overall lateral length equal to ten times the width of the stretchable metallic electrical conductor.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Rogers, Ferguson, Scheja, & Eggers such that the stretchable metallic electrical conductor has an overall lateral length equal to ten times the width of the stretchable metallic electrical conductor, since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In the instant case, there is no evidence of record to support that contention that the claimed relative dimensions of the stretchable metallic electrical conductor would perform any differently than the stretchable electrical interconnect of Rogers. 

31.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rogers, Ferguson, Scheja, & Eggers, as applied to claim 16 above, and further in view of Kim.  
32.	Regarding claim 17, the combination of Rogers, Ferguson, Scheja, & Eggers teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
While Rogers teaches that the stretchable metallic electrical conductor [stretchable electrical interconnect] may comprise stretchable interconnects having wavy, meandering, or serpentine shapes configured to undergo lateral elongation [Rogers, e.g., ¶’s [0036], [0053], [0054], [0073], [0089], [0167], [0180], [0181], & [0281]; FIG. 3(c)], the combination of Rogers, Ferguson, Scheja, & Eggers does not explicitly teach:
wherein the stretchable metallic electrical conductor is configured to have a figure "8" configuration to undergo lateral elongation between the first and second heating pads.
However, Kim, in a similar field of endeavor (epidermal electronics), teaches a collection of multifunctional sensors joined together by interconnects [e.g., pg. 838, under section entitled “Materials, mechanics, and design strategies”].  Particularly, Kim teaches a configuration wherein various sensors in an island configuration are joined by interconnects in a “figure-8” configuration [see “island-plus-serpentine” sample – FIG. S1(G) at pgs. 16-17 of the “Supporting Online Material for Epidermal Electronics” (reproduced below)].  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Even though Kim describes the interconnects as “serpentine” [see pg. 17, item (G)], it is the Examiner’s position that the depicted serpentine configuration (of the interconnects) constitutes a “figure 8” configuration [as broadly as currently claimed], particularly when viewed side-by-side with Applicant’s own “figure 8” configuration:  
Excerpt of FIG. 1 of Instant Application

Excerpt of FIG. S1(G) of Kim -

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale





It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Rogers, Ferguson, Scheja, & Eggers such that the stretchable metallic electrical conductor that undergoes lateral elongation between the first and second heating pads be configured to have a figure “8” configuration, as taught by Kim, since such modification amounts merely to the substitution of one known interconnect design for another yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  

33.	Claims 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rogers, Ferguson, Scheja, & Eggers, as applied to claim 16 above, and further in view of Leber and Dunbar.  
34.	Regarding claims 18 & 19, the combination of Rogers, Ferguson, Scheja, & Eggers teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
Rogers further teaches:
wherein the first and second heating pads and the stretchable metallic electrical conductor are positioned between a plurality of contact pads.  Particularly, Rogers teaches an array of heat sources [¶’s [0068], [0090], [0166], & [0171]] connected via stretchable electrical interconnects [¶’s [0036], [0053], [0167], [0180], & [0181]].  As shown in FIG. 14A of Rogers, for example, an array of devices (54) connected via stretchable interconnects (53) [¶[0281]] comprises two rows of 3 devices.  The middle (or second) devices in each of the first and second rows may comprise the first and second heating pads, respectively.  They are each positioned between the respective outside (or first and third) devices in each row [FIG. 14A].  Stretchable interconnects (53) are used to connect each device in the array.  Rogers further teaches that the array of devices (heat sources) can contact the skin [see, e.g., ¶[0116], [0281]].  Therefore, as broadly as claimed (and because the claim recites no additional structure/properties defining a “contact” pad), each of the heat sources in the array of Rogers can be considered a “contact” pad.  
Rogers additionally teaches that the thermal patch further comprises a flexible microcontroller [¶’s [0168], [0183]].  
	A. 	BATTERY
While Rogers further teaches that additional components may be implemented including, for example, a power source, or a wireless power source [Rogers, ¶[0024]], Rogers does not explicitly teach: 
a battery electrically coupled to at least one of the plurality of contact pads.	
	Leber, in a similar field of endeavor, teaches an energy therapy device that utilizes an array of energy-emitting elements, and includes a battery electrically coupled to at least one of the energy-emitting elements [Leber, ¶’s [0063] & [0068]].
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Rogers, Ferguson, Scheja, & Eggers such that a battery is electrically coupled to at least one of the plurality of contact pads, as taught by Leber, since such modification amounts merely to the substitution of one known element [power supply] for another to yield predictable results [providing power to the devices of the array] to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
B.	WIRELESS TRANSCEIVER/BLUETOOTH TRANSCEIVER
Finally, while Rogers teaches that additional components may be implemented including, for example, a wireless transmitter, as well as transmitters and receivers [Rogers, ¶’s [0024], [0168]], Rogers does not explicitly teach:
a wireless transceiver configured to communicate with a mobile computing device (claim 18), nor 
wherein the wireless transceiver is a Bluetooth transceiver (claim 19).
Dunbar, in a similar field of endeavor, teaches apparatuses, devices and associated methods for applying heat to various parts of the human body using a series of modular pods [Dunbar, ¶[0029]].  Each stimulus pod can include a wireless communication link through which the stimulus pod receives instructions and/or sends data to and from a control station [Dunbar, ¶[0033]].  Dunbar teaches that the stimulus pods can communicate with a control station through any accepted wireless or wired protocol, including radio frequency (RF), infrared light, laser light, visible light, acoustic energy, BLUETOOTH, WIFI, or other communication systems.  [Dunbar, ¶[0042]], and further teaches that the control station can be a desktop or laptop computer, a smartphone, for example an i-Phone, or other device [Dunbar, ¶[0042]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Rogers, Ferguson, Scheja, Eggers, & Leber to include a wireless transceiver configured to communicate with a mobile computing device, and wherein the wireless transceiver is a Bluetooth transceiver, as taught by Dunbar, so as to provide a more user-friendly, and versatile energy therapy device by providing options, control, adjustability, and/or data right at a user’s fingertips.

Conclusion
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        


/KAITLYN E SMITH/Primary Examiner, Art Unit 3794